PRICE, Judge.
The defendant was tried and convicted of assault with intent to murder. His punishment was fixed at imprisonment in the penitentiary for a term of three years.
The sole insistence of error upon this appeal is that the court in its oral charge to the jury erroneously defined the elements of assault with intent to murder.
Defendant was not represented by counsel on the trial, but conducted his own defense. No exception was reserved to any portion of the oral charge, therefore, the court’s charge is not subject to review by this court. See 7 Ala.Dig., Criminal Law, ^1056, for numerous citations of authority.
Present counsel filed motion for a new trial, the sole ground of such motion being the alleged erroneous instructions of the trial court. Such questions may not be raised for the first time on motion for new trial. Middleton v. State, 22 Ala.App. 146, 113 So. 625; Ingram v. State, 37 Ala.App. 273, 66 So.2d 839, certiorari granted on other grounds 259 Ala. 324, 66 So.2d 843.
The question of the sufficiency of the evidence to sustain the judgment was not presented by motion to exclude the evidence, request for the general affirmative charge .or motion for new trial, and is not before us for review.
*235The judgment of the trial court is affirmed.
Affirmed.